DETAILED ACTION
	This Office action is in response to application filed January 17, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, 11 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by KWON et al (2015/0160553)).
The claimed invention now recites the following:

    PNG
    media_image1.png
    704
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    679
    media_image2.png
    Greyscale

KWON et al report a positive photosensitive resin composition comprising an alkali-soluble resin having Chemical Formula 1 which is a polyimide-polyhydroxyamide resin shown 2 include a hydroxyl group :
    PNG
    media_image3.png
    176
    410
    media_image3.png
    Greyscale

The photoacid generator is a diazoquinone as disclosed in paragraph [0038], [0046] and [0069].
Example 1 on page 11, paragraph [0121] anticipates the claimed invention by reporting the claimed polyamide-imide resin and a photoacid generator wherein the copolymer of Chemical Formula 48 has the following structure:

    PNG
    media_image4.png
    137
    854
    media_image4.png
    Greyscale

Claims 9-11 are met by the disclosure in paragraph [0133] – [0134] wherein a photosensitive film is coated and patterned through a mask.
None of the claims above are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over KOMATSU et al (2008/0233513) and/or TANAKA et al (2013/0108963) in view of KHANNA (5,071,948).
The claimed invention has been disclosed above and is included by reference.
KOMATSU et al disclose a heat-resistant photosensitive resin composition comprising a polyimide derived from a precursor of general formula (1), a polybenzoxazole derived form a precursor and “a copolymer thereof or a mixture thereof”.   This statement discloses that homopolymers from polyimides, polybenzoxazoles, and their precursors can be formed in a copolymer or a mixture thereof to form the heat resistant polymer used for protecting layers, interlayer dielectrics for semiconductors.  See paragraph [0018] on page 2.
Applicants are directed to the paragraphs [0068] - [0071] wherein a positive sensitizer as disclosed in KOMATSU et al can be the o-quinone diazide compound condensed with a hydroxy compound which is a photoacid generator.  These compounds are used in an amount of 1 to 20 parts by weight, relative to the polymer component. 
paragraph [0045] that a “heat-resistant resin made be obtained in the form of polyimide, polybenzoxazole, or a copolymer of the two by cyclodehydration...”   The photoacid generator is found in paragraph [0050] wherein it should include quinone diazide compounds.
Each of KOMATSU et al and TANAKA et al lack a working example of a copolymer of polyimide-polybenzoxazole as the alkali-soluble resin.
KHANNA disclose actual polyimide –polybenzoxazole polymer which have a hexafluoroisopropylidene group wherein the polymers provide improved thermal stability, improved resistance to solvents, good film forming properties and good process ability.   Many of these properties are desired by photoresist compositions which function as insulating layers for semiconductor devices.  The actual polyamide-polyimide polymers is shown here form column 3/4, lines 3-25.

    PNG
    media_image5.png
    505
    1000
    media_image5.png
    Greyscale

KHANNA lacks an explicit disclosure formulating their polyimide-polybenzoxazole copolymer with a quinone diazide compound.
paragraph [0008] and [0009] shown below:

    PNG
    media_image6.png
    388
    410
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    413
    413
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill photosensitive compositions to use the polyimide-polybenzoxazole resin of KHANNA in the art of either KOMATSU et al or TANAKA et al as directed by the primary references and modify the diamines with ethylenically unsaturated group such as (meth) acryloyloxy and reasonably expect same or similar results for high resolution, improved thermal stability, improved resistance to solvents and excellent photolithographic process-ability.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
LEE et al (2015/0168835) report an alkali-soluble resin comprising a polybenzoxazole precursor resin and a polyimide precursor resin, and combinations thereof in a positive photosensitive resin composition.
KOMORI et al (2015/0301453) report a photosensitive resin composition comprising resins having structures of polyamide-imide as seen in paragraph [0017].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chu whose telephone number is 571-272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 517-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                


J.Chu
January 24, 2022